UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 201 7 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-11757 J.B. HUNT TRANSPORT SERVICES, INC. (Exact name of registrant as specified in its charter) Arkansas 71-0335111 (State or other jurisdiction (I.R.S. Employer of incorporation or Identification No.) organization) 615 J.B. Hunt Corporate Drive, Lowell, Arkansas72745 (Address of principal executive offices) 479-820-0000 (Registrant's telephone number, including area code) www.jbhunt.com (Registrant's web site) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company.See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Emerging growth company If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The number of shares of the registrant’s $0.01 par value common stock outstanding on March 31, 2017 was 109,983,186. J.B. HUNT TRANSPORT SERVICES, INC. Form 10-Q For The Quarterly Period Ended March 31, 201 7 Table of Contents Page Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Earnings for the Three Months Ended March 31, 2017 and 2016 3 Condensed Consolidated Balance Sheets as of March 31, 2017 and December 31, 2016 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2017 and 2016 5 Notes to Condensed Consolidated Financial Statements as of March 31, 2017 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II. Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures 20 Exhibits Part I. Financial Information ITEM 1. FINANCIAL STATEMENTS J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, Operating revenues, excluding fuel surcharge revenues $ 1,461,768 $ 1,426,654 Fuel surcharge revenues 167,390 102,058 Total operating revenues 1,629,158 1,528,712 Operating expenses: Rents and purchased transportation 806,439 740,402 Salaries, wages and employee benefits 380,311 362,511 Depreciation and amortization 92,189 88,352 Fuel and fuel taxes 80,646 59,414 Operating supplies and expenses 58,022 54,537 General and administrative expenses, net of asset dispositions 23,481 21,833 Insurance and claims 23,005 17,428 Operating taxes and licenses 10,680 11,126 Communication and utilities 4,996 5,219 Total operating expenses 1,479,769 1,360,822 Operating income 149,389 167,890 Net interest expense 6,817 6,442 Earnings before income taxes 142,572 161,448 Income taxes 39,870 61,350 Net earnings $ 102,702 $ 100,098 Weighted average basic shares outstanding 110,878 113,072 Basic earnings per share $ 0.93 $ 0.89 Weighted average diluted shares outstanding 112,026 114,003 Diluted earnings per share $ 0.92 $ 0.88 Dividends declared per common share $ 0.23 $ 0.22 See Notes to Condensed Consolidated Financial Statements. 3 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Balance Sheets (in thousands) March 31, 2017 December 31, 2016 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 12,261 $ 6,377 Trade accounts receivable, net 707,433 745,288 Prepaid expenses and other 173,647 194,016 Total current assets 893,341 945,681 Property and equipment, at cost 4,331,100 4,258,915 Less accumulated depreciation 1,500,472 1,440,124 Net property and equipment 2,830,628 2,818,791 Other assets 46,426 64,516 Total assets $ 3,770,395 $ 3,828,988 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ 369,763 $ 384,308 Claims accruals 106,835 109,745 Accrued payroll 57,083 51,929 Other accrued expenses 52,844 27,152 Total current liabilities 586,525 573,134 Long-term debt 950,558 986,278 Other long-term liabilities 68,457 64,881 Deferred income taxes 792,561 790,634 Stockholders' equity 1,372,294 1,414,061 Total liabilities and stockholders' equity $ 3,770,395 $ 3,828,988 See Notes to Condensed Consolidated Financial Statements. 4 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net earnings $ 102,702 $ 100,098 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 92,189 88,352 Share-based compensation 11,170 10,972 Loss on sale of revenue equipment and other 1,709 30 Deferred income taxes 1,928 15,257 Changes in operating assets and liabilities: Trade accounts receivable 37,855 ) Other assets 35,063 22,154 Trade accounts payable ) 41,168 Income taxes payable or receivable 35,064 41,803 Claims accruals ) 3,020 Accrued payroll and other accrued expenses ) 8,785 Net cash provided by operating activities 285,633 304,896 Cash flows from investing activities: Additions to property and equipment ) ) Net proceeds from sale of equipment 7,768 42,328 Change in other assets ) (2 ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from revolving lines of credit and other 666,864 313,729 Payments on revolving lines of credit and other ) ) Purchase of treasury stock ) ) Stock option exercises and other - 42 Stock repurchased for payroll taxes ) ) Tax benefit of stock options exercised - 47 Dividends paid ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents 5,884 426 Cash and cash equivalents at beginning of period 6,377 5,566 Cash and cash equivalents at end of period $ 12,261 $ 5,992 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 9,561 $ 8,797 Income taxes $ 2,082 $ 3,046 See Notes to Condensed Consolidated Financial Statements. 5 J.B. HUNT TRANSPORT SERVICES, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. General Basis of Presentation The accompanying unaudited interim Condensed Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information. We believe such statements include all adjustments (consisting only of normal recurring adjustments) necessary for the fair presentation of our financial position, results of operations and cash flows at the dates and for the periods indicated. Pursuant to the requirements of the Securities and Exchange Commission (SEC) applicable to quarterly reports on Form 10-Q, the accompanying financial statements do not include all disclosures required by GAAP for annual financial statements. While we believe the disclosures presented are adequate to make the information not misleading, these unaudited interim Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2016. Operating results for the periods presented in this report are not necessarily indicative of the results that may be expected for the calendar year ending December 31, 2017, or any other interim period. Our business is somewhat seasonal with slightly higher freight volumes typically experienced during August through early November in our full-load freight transportation business. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-09, Revenue from Contracts with Customers, which supersedes virtually all existing revenue recognition guidance. The new standard requires an entity to recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration the entity expects to receive in exchange for those goods or services. This update also requires additional disclosure about the nature, amount, timing, and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments and assets recognized from costs incurred to obtain or fulfill a contract. In August 2015, the FASB issued ASU 2015-14, Revenue from Contracts with Customers: Deferral of the Effective Date, which deferred the effective date of ASU 2014-09, one year to interim and annual periods beginning after December 15, 2017. Early adoption is permitted after the original effective date of December 15, 2016. We have selected an implementation team and have begun accumulation of contracts for review and documentation in accordance with the standard. We intend to adopt this new standard in the first quarter 2018, using the modified retrospective transition approach. Based on our work to date, we do not expect the standard to have a material impact on our financial statements. In February 2016, the FASB issued ASU 2016-02, Leases, which requires lessees to recognize a right-of-use asset and a lease liability for most leases in the balance sheet as well as other qualitative and quantitative disclosures. ASU 2016-02 is to be applied using a modified retrospective method and is effective for interim and annual periods beginning after December 15, 2018, but early adoption is permitted. We are currently evaluating the potential effects of the adoption of this update on our financial statements. Accounting Pronouncement Adopted in 2017 In March 2016, the FASB issued ASU 2016-09, Compensation – Stock Compensation: Improvements to Employee Share-Based Payment Accounting, which amended and simplified certain aspects of accounting for share-based payment award transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. The amendments were effective for interim and annual periods beginning after December 15, 2016. The application methods used in adoption varied with each component of the standard. We prospectively adopted ASU 2016-09 during the first quarter 2017, which, upon vesting of share-based awards, will result in the recognition of excess tax benefits or tax deficiencies from share-based compensation as a discrete item in our income tax expense. Historically, these amounts were recorded as additional paid-in capital. Effectively all of our outstanding share-based awards vest within the third quarter of the vesting year. In addition, cash flows from excess tax benefits from share-based compensation, which historically have been reported as cash flows from financing activities are now reported, on a prospective basis, as cash flows from operating activities in our Condensed Consolidated Statement of Cash Flows. The remaining amendments within the standard had no impact on our Condensed Consolidated Financial Statements. 6 2. Earnings Per Share We compute basic earnings per share by dividing net earnings available to common stockholders by the actual weighted average number of common shares outstanding for the reporting period. Diluted earnings per share reflects the potential dilution that could occur if holders of unvested restricted and performance share units converted their holdings into common stock. The dilutive effect of restricted and performance share units was 1.1 million shares during the first quarter 2017, compared to 0.9 million shares during the first quarter 2016. 3.Share-based Compensation The following table summarizes the components of our share-based compensation program expense (in thousands): Three Months Ended March 31, Restricted share units: Pretax compensation expense $ $ Tax benefit Restricted share unit expense, net of tax $ $ Performance share units: Pretax compensation expense $ $ Tax benefit Performance share unit expense, net of tax $ $ 1,862 As of March 31, 2017, we had $61.7 million and $16.3 million of total unrecognized compensation expense related to restricted share units and performance share units, respectively, that is to be recognized over the remaining weighted-average period of approximately 3.6 years for restricted share units and 2.4 years for performance share units. During the first quarter 2017, we issued 9,109 shares for vested restricted share units. 4.Financing Arrangements Outstanding borrowings, net of unamortized discount and debt issuance cost, under our current financing arrangements consist of the following (in millions): March 31, 2017 December 31, 2016 Senior revolving line of credit $ $ Senior notes Total long-term debt $ $ Senior Revolving Line of Credit At March 31, 2017, we were authorized to borrow up to $500 million under a senior revolving line of credit, which is supported by a credit agreement with a group of banks and expires in September 2020. This senior credit facility allows us to request an increase in the total commitment by up to $250 million and to request a one-year extension of the maturity date. The applicable interest rate under this agreement is based on either the Prime Rate, the Federal Funds Rate or LIBOR, depending upon the specific type of borrowing, plus an applicable margin based on our credit rating and other fees. At March 31, 2017, we had $110 million outstanding at an average interest rate of 1.97% under this agreement. 7 Seni or Notes Our senior notes consist of three separate issuances. The first and second issuances are $250 million of 2.40% senior notes due March 2019 and $250 million of 3.85% senior notes due March 2024, respectively, both of which were issued in March 2014. Interest payments under both notes are due semiannually in March and September of each year, beginning September 2014. The third is $350 million of 3.30% senior notes due August 2022, issued in August 2015. Interest payments under this note are due semiannually in February and August of each year, beginning February 2016. All three senior notes were issued by J.B. Hunt Transport Services, Inc., a parent-level holding company with no significant assets or operations. The notes are guaranteed on a full and unconditional basis by a wholly-owned subsidiary. All other subsidiaries of the parent are minor. We registered these offerings and the sale of the notes under the Securities Act of 1933, pursuant to a shelf registration statement filed in February 2014. All notes are unsecured obligations and rank equally with our existing and future senior unsecured debt. We may redeem for cash some or all of the notes based on a redemption price set forth in the note indenture. See Note 5, Derivative Financial Instruments, for terms of interest rate swaps entered into on the $250 million of 2.40% senior notes due March 2019 and the $350 million of 3.30% senior notes due August 2022. Our financing arrangements require us to maintain certain covenants and financial ratios. We were in compliance with all covenants and financial ratios at March 31, 2017. 5. Derivative Financial Instruments We periodically utilize derivative instruments for hedging and non-trading purposes to manage exposure to changes in interest rates and to maintain an appropriate mix of fixed and variable-rate debt. At inception of a derivative contract, we document relationships between derivative instruments and hedged items, as well as our risk-management objective and strategy for undertaking various derivative transactions, and assess hedge effectiveness. If it is determined that a derivative is not highly effective as a hedge, or if a derivative ceases to be a highly effective hedge, we discontinue hedge accounting prospectively. We entered into receive fixed-rate and pay variable-rate interest rate swap agreements simultaneously with the issuance of our $250 million of 2.40% senior notes due March 2019 and $350 million of 3.30% senior notes due August 2022, to effectively convert this fixed-rate debt to variable-rate. The notional amounts of these interest rate swap agreements equal those of the corresponding fixed-rate debt. The applicable interest rates under these agreementsare based on LIBOR plus an established margin, resulting in an interest rate of 1.98% for our $250 million of 2.40% senior notes and 2.40% for our $350 million of 3.30% senior notes at March 31, 2017. The swaps expire when the corresponding senior notes are due. The fair values of these swaps are recorded in other long-term liabilities in our Condensed Consolidated Balance Sheet at March 31, 2017. See Note 7, Fair Value Measurements, for disclosure of fair value. These derivatives meet the required criteria to be designated as fair value hedges, and as the specific terms and notional amounts of these derivative instruments match those of the fixed-rate debt being hedged, these derivative instruments are assumed to perfectly hedge the related debt against changes in fair value due to changes in the benchmark interest rate. Accordingly, any change in the fair value of these interest rate swaps recorded in earnings is offset by a corresponding change in the fair value of the related debt. 6. Capital Stock On October 22, 2015, our Board of Directors authorized the purchase of $500 million of our common stock, of which $71 million was remaining at March 31, 2017. We purchased approximately 1,328,000 shares, or $129.8 million, of our common stock under our repurchase authorization during the three months ended March 31, 2017. On April 20, 2017 our Board of Directors authorized an additional purchase of up to $500 million of our common stock.
